Name: Commission Regulation (EEC) No 1544/92 of 16 June 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 92 Official Journal of the European Communities No L 164/5 COMMISSION REGULATION (EEC) No 1544/92 of 16 June 1992 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 1 9 June 1 992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1992. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6. No L 164/6 Official Journal of the European Communities 18 . 6. 92 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59J New potatoes 16,94 715 134,02 34,74 117,03 4225 13,01 26301 39,13 11,90 120 0702 00 10} 0702 00 90} Tomatoes 66,03 2786 522,15 135,37 455,97 16461 50,68 102471 152,48 46,39 1.30 0703 10 19 Onions (other than seed) 19,28 813 152,49 39,53 133,16 4807 14,80 29926 44,53 13,55 1.40 0703 20 00 Garlic 259,89 10965 2055,08 532,79 1 794,60 64788 199,49 403303 600,15 182,61 1.50 ex 0703 90 00 Leeks 30,35 1276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 1.60 ex 0704 10 10 } ex 0704 10 901 Cauliflowers 31,88 1340 252,88 65,14 221,09 7537 24,43 48965 73,34 22,77 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 88,82 3747 702,39 182,10 613,36 22143 68,18 137843 205,12 62,41 1.100 ex 0704 90 90 Chinese cabbage 39,75 1677 314,32 81,49 274,48 9909 30,51 61 684 91,79 27,92 1.110 0705 11 101 0705 1 1 90) Cabbage lettuce (head lettuce) 112,52 4747 889,76 230,67 776,98 28050 86,37 174612 259,84 79,06 1.120 ex 0705 29 00 Endives 22,96 965 182,14 46,92 159,25 5429 17,59 35268 52,83 16,40 1.130 ex 0706 10 00 Carrots 22,26 939 176,03 45,63 153,71 5549 17,08 34545 51,40 15,64 1.140 ex 0706 90 90 Radishes 76,03 3212 604,06 156,14 526,58 18296 58,48 117341 175,57 53,25 1.150 0707 00 111 0707 00 19] Cucumbers 35,77 1513 283,02 73,55 246,93 8792 27,49 55395 82,83 25,03 1.160 0708 10 101 0708 10 901 Peas (Pisum sativum) 225,69 9522 1 784,64 462,68 1 558,44 56262 173,24 350231 521,17 158,58 1.170 Beans : I 1.170.1 0708 20 101 0708 20 901 Beans (Vigna spp., Phaseolus spp.) 144,40 6092 1 141,86 296,03 997,13 35998 110,84 224086 333,46 101,46 1.170.2 0708 20 10} 0708 20 901 Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 85,66 3614 677,35 175,60 591,49 21 354 65,75 132928 197,80 60,18 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 71,30 3008 563,82 146,17 492,35 17775 54,73 110648 164,65 50,09 1.200 Asparagus : \ I 1.200.1 ex 0709 20 00  green 350,52 14789 2771,73 718,59 2420,41 87381 269,06 543942 809,43 246,29 1200.2 ex 0709 20 00  other 124,22 5254 982,83 255,41 857,52 30 531 95,48 192366 287,65 86,93 1.210 0709 30 00 Aubergines (egg-plants) 99,61 4215 790,55 204,83 687,62 24225 76,64 154147 230,55 69,66 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 5739 2421 453,87 117,67 396,34 14308 44,05 89070 132,54 40,33 1.230 0709 51 30 Chantarelles 713,23 30060 5626,73 1 460,68 4977,83 162425 546,18 1092598 1 645,94 501,92 1.240 0709 60 10 Sweet peppers 70,81 2987 559,93 145,16 488,96 17652 54,35 109885 163,52 49,75 1.250 0709 90 50 Fennel 40,06 1692 318,24 82,26 277,42 9639 30,81 61820 92,50 28,05 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 98,95 4174 781,50 202,59 690,51 22594 75,77 151 536 228,30 69,55 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 131,65 5522 1041,42 268,14 915,24 30904 100,74 202551 301,99 94,47 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 49,31 2080 389,93 101,09 340,50 12292 37,85 76522 113,87 34,64 2.30 ex 0804 30 00 Pineapples, fresh 48,14 2031 380,70 98,70 332,44 12001 36,95 74711 111,17 33,82 2.40 ex 0804 40 10 } ex 0804 40 901 Avocados, fresh 133,63 5638 1 056,68 273,95 922,75 33313 102,57 207371 308,58 93,89 18 . 6. 92 Official Journal of the European Communities No L 164/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 119,74 5052 946,87 245,48 826,86 29851 91,91 185821 276,51 84,13 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 28,77 1215 228,58 59,08 199,26 6923 22,12 44402 66,44 20,15 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 39,03 1646 308,63 80,01 269,51 9730 29,96 60568 90,13 27,42 2.60.3 0805 10 19 \ 0805 10 29 0805 10 39  Others 23,83 1005 188,47 48,86 164,58 5941 18,29 36988 55,04 16,74 0805 10 49 \ 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 37,65 1588 297,74 77,19 260,00 9386 28,90 58430 86,95 26,45 2.70.2 ex 0805 20 30  Monreales and Satsumas 57,35 2420 453,54 117,58 396,06 14298 44,02 89007 132,45 40,30 2.70.3 ex 0805 20 50  Mandarins and wilkings 60,42 2549 477,84 123,88 417,27 15064 46,38 93774 139,54 42,45 2.70.4 ex 0805 20 701 ex 0805 20 90J  Tangerines and others 46,05 1943 364,17 94,41 318,01 11480 35,35 71467 106,35 32,35 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 54,22 2287 428,79 111,17 374,44 13518 41,62 84150 125,22 38,10 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 122,93 5186 972,10 252,02 848,89 30646 94,36 190773 283,88 86,37 2.90 I Grapefruit, fresh : I \ 2.90.1 ex 0805 40 00  white 49,22 2076 389,25 100,91 339,91 12271 37,78 76389 113,67 34,58 2.90.2 ex 0805 40 00  pink 71,03 2997 561,69 145,62 490,49 17707 54,52 110230 164,03 49,91 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 115,48 4872 913,21 236,75 797,46 28789 88,64 179214 266,68 81,14 2.110 0807 10 10 Water-melons 42,47 1792 335,88 87,08 293,31 10589 32,60 65916 98,08 29,84 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro 67,08 2830 530,48 137,53 463,24 16723 51,49 104105 154,91 47,13 2.120.2 ex 0807 10 90  other 105,72 4461 836,05 216,75 730,08 26357 81,15 164072 244,15 74,28 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 79,10 3337 625,51 162,17 546,23 19720 60,72 122755 182,67 55,58 2.140 l Pears | l l I I I 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 112,85 4761 892,41 231,36 779,30 28134 86,63 175132 260,61 79,29 2.140.2 2.150 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 Other Apricots 82,84 89,51 3495 3776 655,09 707,80 169,84 183,50 572,06 618,08 20652 22314 63,59 68,70 128560 138903 191,31 206,70 58,21 62,89 2.160 0809 20 101 0809 20 90 | Cherries 138,05 5825 1091,68 283,02 953,31 34416 105,97 214239 318,80 97,00 2.170 ex 0809 30 00 Peaches 104,13 4393 823,41 213,47 719,04 25958 79,93 161 591 240,46 73,16 No L 164/8 Official Journal of the European Communities 18 . 6. 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 137,20 5789 1 084,97 281,29 947,45 34205 10532 212923 316,85 96,40 2.190 0809 40 111 0809 40 19! Plums 88,69 3742 701,37 181,83 612,47 22111 68,08 137642 204,82 62,32 2.200 0810 10 10} 0810 10 901 Strawberries 131,17 5534 1 037,26 268,92 905,79 32700 100,69 203559 302,91 92,16 2.205 0810 20 10 Raspberries 1 686,7 71 352 13344,9 3467,96 1 1 643,45 414554 1 296,5 2611963 3905,77 1 180,3 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.^ 99,33 4191 785,45 203,63 685,90 24762 76,24 154143 229,37 69,79 2.230 ex 0810 90 80 Pomegranates 64,68 2721 513,07 132,36 450,09 15261 49,56 99270 148,90 45,90 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 356,29 15071 2818,86 732,53 2459,46 87566 273,87 551 726 825,01 249,33 2.250 ex 0810 90 30 Lychees 183,71 7751 1 452,71 376,63 1 268,58 45798 141,02 285090 424,24 129,08